                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TRAVIS T. WILLIAMS, #Y15910                 )
                                             )
                      Plaintiff,             )
                                             )
 vs.                                         )   Case No. 18-cv-02129-NJR
                                             )
 MICHAEL R. CONAT,                           )
                                             )
                      Defendant.             )

                     SCHEDULING, DISCOVERY, AND
                   MAGISTRATE JUDGE REFERRAL ORDER

ROSENSTENGEL, Chief Judge:

       The issue of exhaustion of administrative remedies has been resolved, and thus

the previously imposed stay on merits discovery is lifted.

I.     Discovery

          A. Each party is limited to serving 15 interrogatories, 15 requests for

             production of documents, and 10 requests for admission. On motion, these

             limits may be increased for good cause shown.

          B. Any interrogatories, requests for production of documents, or requests for

             admissions shall be served so as to allow the answering party the full thirty-

             day period provided by the Federal Rules of Civil Procedure in which to

             respond.

          C. The parties are reminded that discovery requests must be made in

             accordance with Federal Rule of Civil Procedure 26(b): the parties should

             only “obtain discovery regarding any non-privileged matter that is relevant


                                      Page 1 of 4
   to any party’s claim or defense and proportional to the needs of the case.”

D. Defendant is given leave to depose Plaintiff pursuant to Federal Rule of

   Civil Procedure 30(a)(2). Defendant shall serve any Rule 30 notice upon

   Plaintiff at least 2 weeks prior to the date of a deposition. Plaintiff is

   informed that he must cooperate in the taking of his deposition. It is

   appropriate and proper for defense counsel to take a Plaintiff’s deposition

   and to ask questions even if Plaintiff is not represented by counsel. The

   failure to cooperate in the taking of a deposition by, for example, refusing

   to answer appropriate questions, may result in sanctions, including the

   dismissal of this lawsuit. Plaintiff is directed to review Federal Rule of Civil

   Procedure 30.

E. All discovery must be completed by April 27, 2020. Pursuant to Federal

   Rule of Civil Procedure 26(e), the parties are under an ongoing obligation

   to supplement the disclosures and production in this case. Failure to timely

   disclose or supplement discovery in this case may result in sanctions,

   including being prohibited from using the undisclosed information or

   witness.

F. If a motion to compel discovery pursuant to Rule 37 is filed, the party filing

   the motion also shall submit the discovery requests and responses (if any)

   at issue.

G. The Court encourages the parties to conduct discovery in a timely manner.

   Motions for extension of the discovery deadline filed on or shortly before a

                             Page 2 of 4
               deadline are disfavored.

II.     Dispositive Motions

        Any dispositive motion on the merits of Plaintiff’s claims shall be filed by May 27,

 2020. Plaintiff is WARNED that the failure to respond to a dispositive motion may

 result in an Order granting summary judgment and terminating this matter.

 III.   Daubert Motions

        All Daubert motions (seeking to exclude expert testimony/evidence) shall be filed

 by May 27, 2020. The parties are WARNED that Daubert motions not filed in accord

 with this deadline will be denied as untimely-filed.

IV.     Trial Schedule

        Trial will be set once the Court rules on all dispositive motions, or, if none are filed,

 once the deadline for dispositive motions has passed. The Court will set a status

 conference with the parties to select a firm trial date. The parties should confer with each

 other prior to the status conference to identify potential trial dates. Once the trial date is

 set, a continuance will be granted only in the rarest of circumstances.

 IV.    Other Matters.

        Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to a United States

 Magistrate Judge for further pre-trial proceedings.

        The parties are reminded that the Magistrate Judge can preside over all

 proceedings in this action, including trial and the entry of judgment, should the parties

 wish to consent. SDIL-L.R. 72.2(b)(3); 28 U.S.C. § 636(c). The Clerk of Court is DIRECTED

 to attach a copy of the “Notice and Consent to Proceed Before a Magistrate Judge” form


                                          Page 3 of 4
to this Order.

       Finally, if the parties believe a settlement conference would be beneficial now or

at any point before trial, they should contact the Magistrate Judge and request a prompt

setting.

       IT IS SO ORDERED.

       DATED: 6/26/2019

                                                s/ Nancy J. Rosenstengel
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 4 of 4
